Citation Nr: 0019014	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-45 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from April 1944 to 
March 1946.  

This appeal arises from a May 1996 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
In that decision, the RO denied the veteran's petition to 
reopen a previously disallowed claim for service connection 
for a duodenal ulcer.  


REMAND

At the personal hearing conducted before a hearing officer at 
the RO in September 1997, the veteran testified that he 
receives treatment for his stomach condition at a VA medical 
facility.  In particular, the veteran cited the Satellite 
Clinic in Mayaguez as the VA medical facility where he 
receives such treatment.  T. at 8, 12-13.  

A complete and thorough review of the claims folder indicates 
that the recent treatment records from this VA medical 
facility have not been obtained and associated with the 
claims folder.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of recent stomach treatment 
received at the Satellite Clinic in 
Mayaguez.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the RO should determine 
whether new and material evidence 
sufficient to reopen the veteran's claim 
of entitlement to service connection for 
a duodenal ulcer has been received.  If, 
and only if, the RO finds that new and 
material evidence has been received and 
then that the veteran's underlying claim 
for service connection for a duodenal 
ulcer is well grounded, the RO should 
undertake any additional development 
deemed necessary.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include consideration of all additional 
evidence received since the September 
1999 supplemental statement of the case.  
The veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board) for further appellate 
consideration.  The veteran need take no action until he is 
informed, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


